TO BE PUBLISHED

                Suprrnir (Court of                        VafttrilV
                                  2014-SC-000498-KB




KENTUCKY BAR ASSOCIATION                                                        MOVANT



V.                               IN SUPREME COURT




JOHN SCOTT BENTON                                                          RESPONDENT


                                OPINION AND ORDER

      Respondent, John Scott Benton, KBA Member No. 89449, has been

charged in KBA File No. 22243 with violating SCR 3.130-3.4(c) as a result of

failing to appear at a scheduled court date. 1 Respondent maintains a bar

roster address at 201 Price Road #205, Lexington, Kentucky 40511. The Board

of Governors found Respondent guilty in a vote of 20-0 and recommends he be

suspended from the practice of law for 181 days to run consecutively to any

other suspension. The Respondent did not file an answer contesting the

charges; the case went to the Board as a default case pursuant to SCR 3.210.

      Respondent was arrested in Fayette County and charged with the felony

offense of receiving stolen property, $10,000.00 or more. At his arraignment

on September 24, 2013 he entered a not guilty plea. Respondent was

scheduled in the same case to appear again in court on October 14, 2013,


        1 "[A lawyer shall not] knowingly disobey an obligation under the rules of a

tribunal except for an open refusal based on an assertion that no valid obligation
exists[.]" SCR 3.130-3.4(c).
however he failed to do so. He has provided no explanation for his failure to

appear, and his current whereabouts are unknown; a bench warrant has been

issued for his arrest. An Inquiry Commission Complaint was filed in January

2014, and mailed to Respondent at his bar roster address but was returned

undeliverable and unable to forward. Respondent filed no response. 2

      In another disciplinary matter recently addressed by this Court, 3

                                                                               RespondtwafugilyvotnSCR3.10-84(b), was
                                                                   4 for which he

suspended from the practice of law for 181 days. Respondent was also ordered

to complete a KYLAP referral and assessment and comply with any

recommendations by KYLAP. At this point, neither the KBA's Office of Bar

Counsel nor Respondent have sought review by the Court under SCR 3.370(7),

and this Court declines to undertake review pursuant to SCR 3.370(8).

      While we respect the Board's recommendation for another 181-day

suspension running consecutively to Respondent's current suspension, we

decline to follow it. Given Respondent's prior disciplinary action and his

current suspension, together with the seriousness of the felony offense



       2 The charge which was sent via certified mail to Respondent's bar roster

address was returned as unclaimed. Service of the charge was ultimately made upon
the Executive Director of the KBA, who under SCR 3.175(2) is designated as Benton's
agent for service of process since he could not be reached by other means.
        3 KBA Case (No. 19824), Kentucky Bar Association v. John Scott Benton, 2014
WL 5393940 (Ky. 2014), in which we imposed a 181-day suspension upon Respondent
after finding him guilty of two counts of misconduct stemming from his pleas of guilty
to one count of second-degree wanton endangerment and one count of fourth-degree
assault. Evidence in that case disclosed that Respondent had aggressively accelerated
his car toward another person, then after exiting the vehicle, he brandished a
handgun and struck the person on the head.
        4 "It is professional misconduct for a lawyer to: . . . (b) commit a criminal act
that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects[.]" SCR 3.130-8.4(b).
                                             2
underlying this disciplinary matter and his apparently flagrant disregard for

the dignity of the court in which his criminal case is pending, the Kentucky Bar

Association, and this Court, we decline at this time to fix a definite term for his

suspension from the practice of law in Kentucky. Instead, we now determine

that Respondent should be suspended from the practice of law indefinitely.

      We acknowledge that our rules do not expressly provide indefinite

suspension as a final disciplinary sanction, although we have ordered

indefinite suspensions as part of our orders imposing reciprocal discipline. 5

                                                                                 Wedontrgahisfldjucatonhemr.Rspdnt'

indefinite suspension shall remain in effect pending further review by this

Court upon motion of Respondent accounting for his failure to respond and

requesting a final determination, upon motion of the Kentucky Bar Association

for a final disposition, or upon the Court's own motion.

                                      ORDER

      ACCORDINGLY, IT IS ORDERED THAT:

       1. Respondent, John Scott Benton is found guilty of knowingly

          disobeying an obligation under the rules of a tribunal pursuant to

          SCR 3.130-3.4(c);

      2. Benton is suspended from the practice of law indefinitely;

      3. As required by SCR 3.390, Benton will, if he has not already done so,

          within 10 days after issuance of this order of suspension from the


       5 We have ordered indefinite suspensions as part of our orders imposing
reciprocal discipline required by SCR 3.435(4), where an indefinite suspension was
ordered by another jurisdictions. See e.g., Kentucky Bar Association v. Leksan, 424
S.W.3d 421 (Ky. 2014); Kentucky Bar Association v. Emerson, 303 S.W.3d 108 (Ky.
2010); Kentucky Bar Association v. Streckfus, 291 S.W.3d 239 (Ky. 2009).
                                          3
   practice of law for more than 60 days, notify, by letter duly placed

   with the United States Postal Service, all courts or other tribunals in

   which he has matters pending, and all clients of his inability to

   represent them and of the necessity and urgency to promptly obtain

   new counsel. Benton shall simultaneously provide a copy of all such

   letters of notification to the Office of Bar Counsel. Benton shall

   immediately cancel any pending advertisements, to the extent

   possible, and shall terminate any advertising activity for the duration

   of the term of suspension.

4. Benton is instructed to promptly take all reasonable steps to protect

   the interests of his clients. He shall not, during the term of

   suspension, accept new clients or collect unearned fees, and he shall

   comply with the provisions of SCR 3.130-7.50(5).

5. In accordance with SCR 3.450, Benton is directed to pay all costs

   associated with these disciplinary proceedings against him, said sum

   being 338.67, for which execution may issue from this Court upon

   finality of this Opinion and Order.

All sitting. All concur.

ENTERED: December 18, 2014.




                                   4